Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 13, 2016

                                      No. 04-16-00214-CV

                                Nahid Abdulhameed ABBOOD,
                                         Appellant

                                                v.

                                   Nagham Sabah KAREEM,
                                          Appellee

                      From the 201st District Court, Travis County, Texas
                             Trial Court No. D-1-FM-13-002661
                      The Honorable Charles R. Ramsay, Judge Presiding


                                         ORDER
       Appellant’s brief in this appeal was due July 6, 2016. Neither the brief nor a motion for
extension of time has been filed. We order appellant, Nahid Abdulhameed Abbood, to file his
appellant’s brief by July 25, 2016. If appellant fails to file a brief by the date ordered, we will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 38.8(a).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court